UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File No. 000-49760 [Missing Graphic Reference] (Translation of registrant's name into English) Suite 800, 926 - 5th Ave S.W., Calgary, Alberta, Canada T2P 0N7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): MegaWest Energy Corp., (the “Company” or “MegaWest”), an independent oil and gas company, specializing in non-conventional oil and gas projects with a focus on North American heavy oil, is pleased to announce the filing of its annual financial statements and management’s discussion and analysis for the year ended April 30, 2009. SEE EXHIBIT 99.1 Exhibit Number Description of Exhibit News Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEGAWEST ENERGY CORP Date: Sept. 1 2009 By: /s/William Thornton Name: William Thornton Title: President/Director NEWS RELEASE OTC BB: MGWSFCusip: #585168 107 MegaWest Files Annual Financial Statements Calgary, Alberta; August 28, 2009 – MegaWest Energy Corp., (the “Company” or “MegaWest”), an independent oil and gas company, specializing in non-conventional oil and gas projects with a focus on North American heavy oil, is pleased to announce the filing of its annual financial statements and management’s discussion and analysis for the year ended April 30, 2009. These financial statements reflect a volatile period in the oil and gas industry, in particular, and in the global markets in general.As a result of these events, in December 2008, due to low oil prices, the Company suspended all of its capital projects, including operations at its two Missouri heavy oil projects, pending a recovery in oil prices and financing.The Company incurred significant write downs of its oil and gas properties and reported a net loss of $37,194,937, ($0.29) per share basic and diluted, for the year ended April 30, 2009, compared with a net loss of $17,903,023, ($0.23) per share, for the year ended April 30, 2008. As the common shares trade on the OTC Bulletin Board we file an annual report on Form 20-F with the SEC. This filing will include a supplemental note entitled “Reconciliation to United States GAAP” as at April 30, 2009 and 2008 and for each of the years in the three-year period ended April 30, 2009. In completing the above noted financial statements the Company became aware that certain 2008 comparative amounts in this supplemental note will need to be restated for the correction of clerical errors and a Texas property cost write-down. The changes to the 2008 comparative amounts in the United States GAAP supplementary note are: · Share capital increases by $10,066,638 with a corresponding decrease in the warrants amount. The transfer to share capital of an amount for warrants exercised in 2008 had been reflected as a $5,033,319 increase in the warrants amount rather than as a reduction in the warrants amount. · Oil and gas assets increase by $11,515,824 and share capital decreases by $8,599,442. A component of a 2007 entry to record the acquisition of certain properties had not been properly reflected in the 2008 reported amounts. · Oil and gas assets decrease by $21,691,160 and the 2008 reported loss, comprehensive loss and accumulated deficit from exploration stage increase by a corresponding amount. Texas properties were written down to $300,000 in the 2008 Canadian GAAP financial statements; these properties should have been written-down to the same amount for United States GAAP purposes. The 2008 supplemental note and accompanying KPMG LLP auditors’ report thereon included in the 2008 Form 20-F should no longer be relied upon. The 2009 Form 20-F reflecting the change will be filed before September 15, 2009. Some of the Company’s significant achievements and milestones during the past year and to date include: · An independent reserves and resource evaluation was completed to confirm oil prospectivity on the Company’s lands in Missouri, Kansas and Kentucky. In that report, the best estimate contingent resource was estimated at 429.14 million barrels petroleum initially-in-place (PIIP) and the best estimate prospective resource was estimated at 301.52 million barrels PIIP across a combined 44,500 acres of the Company’s leases (as more fully described in the Company’s July 15, 2009 press release); · Demonstrated oil production from the Marmaton, Missouri pre-commercial project that yielded over 8,812 barrels of oil sales with field gate pricing up to 80% of West Texas Intermediate (WTI) posted price; · Built two 500 barrel of oil per day steam drive production facilities, drilled 51 exploration/delineation wells with an 86% success rate, completed 148 development wells in Missouri; · Completed the acquisition and processing of 2D seismic in Montana; and · Recently completed a financing whereby it raised US $4.2 million and MegaWest is currently in the process of re-starting its Missouri projects. The Canadian filings can be found at www.sedar.com and the United States filing at www.sec.gov. R. William Thornton President & CEO FOR FURTHER INFORMATION PLEASE CONTACT: George T. Stapleton, II, Chairman of the Board
